DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,599. Although the claims at issue are not identical, they are not patentably distinct from each other, as per the similarities in the claims presented in the table below. The dependent claims that are not found in the table would be obvious to a person having ordinary skill in the art before the effective filing date as not being patentably distinct, as they relate to obvious variations and choices, such as a number of layers being greater than two, head position (which has video streams according to it) relating to the viewpoint of a user, and the display being on a head-mounted display, etc.

Application No. 17/532,404
U.S. Patent No. 11,184,599
Claim 21
Claim 13
A method comprising:
A method of displaying video content at a client device, the method comprising:
negotiating a selected number of depth layers with a content server, wherein the selected number of layers depends at least in part on processing capabilities of a client device;
negotiating a selected number of depth layers with a content server, wherein the selected number of layers depends at least in part on network conditions of communication with the content server;
receiving a number of video streams corresponding to the selected number of depth layers;
receiving a number of video streams corresponding to the selected number of depth layers;
tracking a head position of a user of the client device;
tracking a head position of a user of the client device;
rendering, to a frame buffer, content from the received video streams according to the head position; and
mapping the video streams to a composite video according to the head position;
causing display of the frame buffer.
and displaying the composite video.
Claim 24
Claim 14
further comprising receiving an associated depth for each of the video streams, wherein the rendering is further based on the respective associated depths.
further comprising receiving an associated depth for each of the video streams, wherein the mapping is further based on the respective associated depths.
Claim 25
Claim 17
wherein the video streams are 360-degree video streams.
wherein the video streams are 360-degree video streams.
Claim 27
Claim 12
further comprising receiving a bit mask identifying transparent regions of at least one of the depth layers, wherein the rendering is further based on the bit mask.
further comprising sending to the client device a bit mask identifying transparent regions of at least one of the depth layers.
Claim 29
Claim 13
An apparatus comprising a processor configured to perform at least:
A method of displaying video content at a client device, the method comprising:
negotiating a selected number of depth layers with a content server, wherein the selected number of layers depends at least in part on processing capabilities of a client device;
negotiating a selected number of depth layers with a content server, wherein the selected number of layers depends at least in part on network conditions of communication with the content server;
receiving a number of video streams corresponding to the selected number of depth layers;
receiving a number of video streams corresponding to the selected number of depth layers;
tracking a head position of a user of the client device;
tracking a head position of a user of the client device;
rendering to a frame buffer content from the received video streams according to the head position; and
mapping the video streams to a composite video according to the head position;
causing display of the frame buffer.
and displaying the composite video.
Claim 32
Claim 14
further configured to receive an associated depth for each of the video streams, wherein the rendering is further based on the respective associated depths.
further comprising receiving an associated depth for each of the video streams, wherein the mapping is further based on the respective associated depths.
Claim 33
Claim 17
wherein the video streams are 360-degree video streams.
wherein the video streams are 360-degree video streams.
Claim 35
Claim 12
further configured to receive a bit mask identifying transparent regions of at least one of the depth layers, wherein the rendering is further based on the bit mask.
further comprising sending to the client device a bit mask identifying transparent regions of at least one of the depth layers.
Claim 37

A method comprising:

A method of producing video content, the method comprising:
obtaining at least a first representation of a video and a second representation of the video, the first representation comprising a first number of video streams and the second representation comprising a second number of video streams different from the first number, wherein each video stream is associated with at least one respective depth value, and wherein each video stream includes regions of the video having depth values corresponding to the respective associated depth value;
obtaining a three-dimensional source video; based on information received from a client device, determining a selected number of depth layers; producing, from the three-dimensional source video, a plurality of video streams corresponding to the selected number of depth layers, wherein each video stream is associated with at least one respective depth value, and wherein each video stream includes regions of the source video having depth values corresponding to the respective associated depth value;
based on information received from a client device, determining a selected representation from among at least the first and second representations; and
Claim 8: wherein the determining the selected number of depth layers based on information received from a client device comprises selecting the number of layers based at least in part on network conditions reported by the client device.
sending the selected representation to the client device.
sending the plurality of video streams to the client device.
Claim 38
Claim 9
wherein determining a selected representation depends at least in part on processing capabilities of the client device.
wherein the determining the selected number of depth layers based on information received from a client device comprises selecting the number of layers based at least in part on processing capabilities of the client device.
Claim 39
Claim 8
wherein determining a selected representation depends at least in part on network conditions.
wherein the determining the selected number of depth layers based on information received from a client device comprises selecting the number of layers based at least in part on network conditions reported by the client device.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to negotiating a selected number of depth layers with a content server, wherein the selected number of layers depends at least in part on processing capabilities of a client device; receiving a number of video streams corresponding to the selected number of depth layers; tracking a head position of a user of the client device; and rendering, to a frame buffer, content from the received video streams according to the head position.

The closest prior art of reference, Ha (U.S. Publication No. 2013/0069932), discloses a method for generating a three-dimensional image using depth layers, and extracting information from input pictures, such as depth information to perform content analysis and provide the generation of a depth map. However, Li does not expressly disclose negotiating a selected number of depth layers with a content server, wherein the selected number of layers depends at least in part on processing capabilities of a client device; receiving a number of video streams corresponding to the selected number of depth layers; tracking a head position of a user of the client device; and rendering, to a frame buffer, content from the received video streams according to the head position.

The next closest prior art of reference, Li et al. (U.S. Patent No. 8,717,405), discloses generating 3D panoramic video streams by stitching video images according to image data from multiple depth positions to generate the 3D panoramic video streams. However, Li does not expressly disclose negotiating a selected number of depth layers with a content server, wherein the selected number of layers depends at least in part on processing capabilities of a client device; receiving a number of video streams corresponding to the selected number of depth layers; tracking a head position of a user of the client device; and rendering, to a frame buffer, content from the received video streams according to the head position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bar-Zeev – U.S. Publication No. 2012/0127284
Fang – U.S. Publication No. 2010/0202540
Daly – U.S. Patent No. 6,335,765

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488